OPINION — AG — ** EXEMPTION — AD VALOREM — TAXATION — LIFE ESTATE **  THIS OPINION RESTATES OPINION NO. MAY 17, 1944 — LEROY VICK, WHICH STATED, "IN ANSWER TO YOUR FIRST QUESTION, THAT A LIFE TENANT RESIDING AND DOMICILED UPON PROPERTY ON JANUARY 1ST AND WHOSE INTEREST IN SAID PROPERTY IS DISCLOSED BY THE RECORDS IN THE OFFICE OF THE COUNTY CLERK ON SAID DATE, IS ENTITLED TO HOMESTEAD EXEMPTION TO THE EXTENT AUTHORIZED BY LAW". (HE CONVEYED THE LAND TO HIS CHILDREN, BUT STILL FILED FOR HOMESTEAD EXEMPTION — RESIDENCY) CITE: 68 O.S. 33 [68-33], 68 O.S. 34 [68-34] (GEORGE T. MONTGOMERY)